DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 6, 2022 has been entered.
 Response to Amendment

	Claims 2-5 and 15-37 have been cancelled. Claims 1, 6-14, 38 and 39 have been amended; Claims 38-47 have been newly added as requested in the amendment filed on June 6, 2022. Following the amendment, claims 1, 6-14, and 38-47 are pending in the instant application and are under examination in the instant office action.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application,  Provisional Application No. 61/901,541 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  There is no disclosure of SOX6 or FOXG1 of claim 1 in the provisional application.  
As amended, Claims 1, 6-14, and 38-47 have an earliest effective US filing date of November 5, 2014, which is the filing date of Provisional Application No. 62/053,535 that contains the first reference to Sox6.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-14, 38-39 and 47 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Patent 10,100,279, published as WO2014/153230 on 25.09.2014 (before November 5, 2014 the effective filing date of the instant claims), and having an earliest effective US filing date of 14 March 2013. (N.B.: also published as Nicholas et al. Cell Stem Cell, 12(5):573-586, 2 May 2013).
Regarding claims 1, 6-14, and 38: A method for the generation of a population of MGE cells in vitro (title) comprising a) contacting a population of human pluripotent stem cells of claim 8, which may be either embryonic (instant claim 9) or induced (instant claim 10) in origin (column 1, lines 64-67).  The Patent teaches culturing pluripotent stem cells into suspension embryoid bodies (sEB), which teaches instant claims 11 and 12; cells are then plated onto an adherent substrate as adherent embryoid bodies (column 2, lines 41-49 and column 4, lines 6-28 and Figure 1A below), which teaches instant claims 11 and 13.  Thus, the Patented method may differ from the method of the claims with respect to what constitutes “day 0 … of neural induction” (column 11, lines 18-32). The Patent teaches contact with a Wnt inhibitor from day 0 to day 7 (column 12, lines 2-13), specifically the Wnt inhibitors of instant claim 14 and the IWP analog of instant claim 38 (column 22, lines 13-15).  The Patent then teaches contacting with a SMAD inhibitor from day 0 to day 14 (column 12, lines 14-26), specifically the inhibitors of instant claim 7 (column 21; lines 16-24). The Patent then teaches contacting with an activator of sonic hedgehog, of instant claim 6 (SHH) from day 0 to day 21 (column 12, lines 27-32 and column 21, lines 28-48)).  
A reference serves as prior art for all that it teaches, and although the Patent states that it does not add FGF8 to the cultures, it explicitly teaches the cells produce and secrete (“exogenous”) FGF8 in response to SHH treatment, which activates paracrine fibroblast growth factor 8 (FGF8) signaling subsequent to SHH contact (instant claim 1 step d). Additionally, the reference does not teach away from adding FGF8 because it affirms that the addition of an FGF inhibitor from days 0-25 decreased the number of FOXG1+ cells by 55% but had little effect when contacted days 14-25 (column 34, lines 9-21).  The reference discloses the cells are enriched for FOXG1 (column 12, line 59 through column 13, line 11).  It is noted that Claim 1 does not require detection of Sox6 and FoxG1.  Patent Figure 1A below.
    PNG
    media_image1.png
    195
    728
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    545
    434
    media_image2.png
    Greyscale
 
Regarding claim 39: The Patent teaches two or more SMAD inhibitors are used (column 21, lines 25-27).
Regarding claim 47: The Patent teaches KSR medium as a preferred embodiment (see Fig. 8D above and column 19, lines 41-63).
Therefore the method of the invention fails to distinguish over the methods of the prior art Patent and the claims are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Newly added Claims 40-46 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 10,100,279, as applied to Claims 1, 6-14, 38-39 and 47 above, and further in view of Batista-Brito, et al., Neuron 63(4):466-481, 27 August 2009.
Claims 1, 6-14, 38-39 and 47 are unpatentable over the disclosure of US Patent 10,100,279 as discussed in the rejection set forth above.
While the ‘279 Patent discloses their MGE cells are FOXG1 expressing and it full discloses the WNT inhibitor comprises IWP analogs (instant claim 44); the inhibitor of SMAD comprises one or more of LDN193189 (Fig. 24) and SB431542 (instant claim 45); and the activator of sonic hedgehog comprises one or more of those listed in instant claim 46, (column 21; line 16 through column 22, lines 13-15).  The Patented method also teaches FACS during MGE production, specifically for the MGE marker NKX2.1 (column 28, lines 41-80). The Patent discloses cells that are NKX2.1+ are also positive for LHX6 (column 39, line 5).
The ‘279 Patent is silent with respect to SOX6 and the requirements of: the method of claim 1 further requiring (e) determining that one or more cells from the population of cells express Sox6 (instant claim 40) OR, further comprising step (e) enriching the FoxG1- expressing cells by selecting Sox6-expressing cells from the population of cells (claim 43); wherein at least 75% of the cells from the population of cells express Sox6 (claim 41); wherein the Sox6-expressing cells co-express FoxG1 (claim 42).
The Batista-Brito reference, however, remedies this deficiency by teaching SOX6 is downstream of Lhx6 expression.  The reference discloses SOX6 protein is “expressed continuously within MGE-derived cortical interneurons from postmitotic progenitor stages into adulthood” but “SOX6 is not required for the specification of MGE-derived cortical interneurons” only for their normal positioning and migration (Abstract).
It would have been obvious to a person, having ordinary skill in the art, to use SOX6 antibodies (Batista-Brito at Figure 2B) in the FACS methods of the ‘279 Patent. By virtue of the technique, FACS typically results in substantially pure populations of cells expressing the marker of interest and would result in “at least 75%” of the cells expressing Sox6 with a reasonable expectation of success.  Substitution of one antibody for another in the FACS method is considered routine experimentation and does not constitute undue further experimentation.  Motivation to use SOX6 is explicit in the Batista-Brito method wherein it teaches SOX6 protein is expressed continuously within MGE cells and co-expression with the MGE marker Lhx6 is “near complete” (pg. 6 second paragraph) 
Therefore, the method of the claims is prima facie obvious in view of the teachings of the prior art.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057. The examiner can normally be reached M-F 7:30-5 (EST) & Sat. A.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY N MACFARLANE/            Examiner, Art Unit 1649